DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remark, filed on 6/21/2022 with respect to the rejection(s) of claim(s) 1, 2, 6-10, 14-16 under 103 Rejection have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference(s).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 7, 9, 10, 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cirik et al. (Pub No.: 2021/0100031) (‘031) in view of Cirik et al. (Pub No.: 2020/0106573) (‘573).
Regarding claim 9, Cirik et al. (‘031) discloses a user equipment (UE) (wireless device 1502 in fig. 15a) for performing a listen before talk (LBT) recovery procedure, the UE comprising: 
a processor (see processing system 1518 in fig. 15a), for executing computer-executable instructions; and 
a non-transitory computer-readable medium (see memory 1524 in fig. 15a), coupled to the processor, for storing the computer-executable instructions, wherein the computer-executable instructions instruct the processor to: 
perform an LBT failure detection procedure for a serving cell (Cirik et al. see fig. 17, LBT failure detection; para. 0209; FIG. 17 shows an example of an LBT failure detection); 
trigger the LBT recovery procedure for a first bandwidth part (BWP) of the serving cell in response to detecting consistent uplink (UL) LBT failures in the first BWP of the serving cell via the LBT failure detection procedure, the LBT recovery procedure comprising triggering an LBT failure procedure for the first BWP for determining the first BWP as an invalid BWP (Cirik et al. see abstract; fig. 19, failure recovery procedure, para. 0227, 0228, 0231; The wireless device 1700 may detect/determine/declare an uplink LBT failure for the uplink BWP of the cell based on a quantity of LBT failure indications reaching the maximum quantity of LBT failures. The LBT failure indications may be consecutive. The wireless device 1700 may initiate an LBT failure recovery procedure for the uplink BWP based on the detecting/determining/declaring the uplink LBT failure for the uplink BWP.). Thus, the LBT failure recovery procedure for the uplink BWP is triggered by the wireless device in response to detecting the uplink LBT failure for the invalid uplink BWP of the serving cell; and 
cancel the triggered LBT recovery procedure for the first BWP of the serving cell in response to confirming a predefined condition in the UE (Cirik et al. see abstract; para. 0282, 0283; a wireless device may abort/cancel an ongoing LBT failure recovery procedure to prevent continuation of the LBT failure recovery procedure (e.g., based on one or more conditions).).
However, Cirik et al. (‘031) does not explicitly disclose the feature wherein the LBT recovery procedure further comprises at least one of: transmit an LBT failure medium access control (MAC) control element (CE) indicating that the LBT failure procedure is triggered for the serving cell to a network on the serving cell in a case that the serving cell is a Special Cell (SpCell), or transmit the LBT failure MAC CE to the network on another serving cell on which no LBT failure procedure is triggered in a case that the serving cell is a Secondary Cell (SCell); switch from the first BWP to a second BWP of the serving cell in response to no LBT failure procedure being triggered for the second BWP and the second BWP being configured with a physical random access channel (PRACH) resource in a case that the serving cell is the SpCell; or initiate a random access procedure on the second BWP of the serving cell in a case that the serving cell is the SpCell.
Cirik et al. (‘573) from the same or similar fields of endeavor discloses the feature to initiate a random access procedure on the second BWP of the serving cell in a case that the serving cell is the SpCell (Cirik et al. see para. 0595; In an example, in response to the performing the LBT procedure, the wireless device may select the second uplink BWP to perform the random-access procedure. In an example, the cell may be an SpCell (e.g., PCell, PSCell).). The wireless device may initiate random access procedure on second BWP of a serving cell being a SpCell.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Cirik et al. and to implement with the feature as taught by Cirik et al. (‘573) to initiate random access procedure on second BWP of a serving cell being a SpCell.
The motivation would be to improve transmission efficiency.
Claim 1 is rejected similarly to claim 9.
Regarding claims 2, 10, Cirik et al. (‘031) discloses the feature wherein the predefined condition comprises one of: a physical downlink control channel (PDCCH) that indicates to the UE to perform BWP switching on the serving cell, is received by the UE; a PDCCH that indicates the UE to perform BWP switching on the serving cell is received by the UE and a second random access procedure on the serving cell is not performed by the UE; a radio resource control (RRC) configuration or reconfiguration message to configure or reconfigure BWP switching on the serving cell, is received by the UE; a (MAC) reset for a MAC entity corresponding to the serving cell is performed by the UE; the serving cell is deactivated or activated; the random access procedure for the LBT recovery procedure on the serving cell is performed by the UE and the random access procedure is successfully completed on the serving cell; the LBT failure MAC CE is transmitted by the UE, the LBT failure MAC CE indicating at least one cell where the LBT recovery procedure is triggered, the at least one cell including the serving cell on which the LBT recovery procedure is triggered (Cirik et al. see para. 0283; The wireless device may cancel the LBT failure recovery procedure, for example, if a MAC layer of the wireless device receives a request (e.g., from an RRC layer of the wireless device) to reset a layer (e.g., the MAC layer) of the wireless device.).
Regarding claims 6, 14, Cirik et al. (‘031) discloses the feature wherein the computer-executable instructions further instruct the processor to: reset an LBT counter corresponding to the serving cell in response to cancellation of the triggered LBT recovery procedure (Cirik et al. see para. 0285; a wireless device may reset an LBT failure counter, for example, based on canceling an LBT failure recovery procedure); and increment the LBT counter by the UE when an LBT failure is detected on the serving cell via the LBT failure detection procedure (Cirik et al. see para. 0224; The wireless device 1700 may increment the LBT failure counter).
Regarding claims 7, 15 Cirik et al. (‘031) discloses the feature wherein the computer-executable instructions further instruct the processor to set the LBT counter to zero when cancelling the triggered LBT recovery procedure for the serving cell (Cirik et al. see para. 0297, 0383; The wireless device 2100 may reset the LBT failure counter based on the stopping/aborting/canceling the (ongoing) LBT failure recovery procedure. Resetting the LBT failure counter may comprise setting a value of the LBT failure counter to zero (or any other value).).

Claim(s) 8, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cirik et al. (Pub No.: 2021/0100031) (‘031) in view of Cirik et al. (Pub No.: 2020/0106573) (‘573) as applied to claim 1 or 9 above, and further in view of Lee et al. (Pub No.: 2021/0045031).
Regarding claims 8, 16, Cirik et al. (‘031) in view of Cirik et al. (‘573) does not explicitly disclose the feature wherein the serving cell is a SpCell including at least one of a Primary Cell (PCell) or a Primary Secondary Cell Group (SCG) Cell (PSCell), or the serving cell is the SCell.
Lee et al. from the same or similar fields of endeavor discloses the feature wherein the serving cell is a SpCell including at least one of a Primary Cell (PCell) or a Primary Secondary Cell Group (SCG) Cell (PSCell), or the serving cell is the SCell (Lee et al. see para. 0156; The NR serving cell(s)—these are the special cell (SpCell) and one or more SCells.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Cirik et al. (‘031) in view of Cirik et al. (‘573) and to implement with the feature as taught by Lee et al. to configure the serving cell as SPCell and/or SCells.
The motivation would be to improve transmission reliability.

Examiner's Note
The Applicant is welcome to request a telephonic interview if the Applicant has any questions or requires any additional information that would further or expedite the prosecution of the application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Agiwal et al. (Pub No.: 2020/0204333) discloses a communication method and system for converging a 5th-Generation (5G) communication system for supporting higher data rates beyond a 4th-Generation (4G) system with a technology for Internet of Things (IoT). The present disclosure may be applied to intelligent services based on the 5G communication technology and the IoT-related technology, such as, one or more of: a smart home, a smart building, a smart city, a smart car, a connected car, health care technologies, digital education technologies, smart retail technologies, and security and safety services. A method and apparatus for handling of multiple active bandwidth parts (BWPs) are provided.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAN YUEN whose telephone number is (571)270-1413. The examiner can normally be reached Monday - Friday 11pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAN YUEN/Primary Examiner, Art Unit 2464